           Case 8:19-bk-08638-CPM       Doc 430-2   Filed 09/03/20   Page 1 of 75


domain_name              Auction Reserve
00extreme.com                            30
00hrs.com                                30
1-800cruise.com                          30
1-800cruises.com                         30
1-allusjobs.com                          30
1000fotosgratis.com                      30
1000images.com                           30
1000toys.com                             30
1001motivationalquotes.com               30
100cars.com                              30
100joyas.com                             30
100loan.com                              30
100percentjohn.com                       30
100proofrecords.com                      30
100pure.net                              30
101666.com                               30
101computer.com                          30
1040aform.com                            30
1040ezforms.com                          30
105country.com                           30
108sneaker.com                           30
10bestsites.com                          30
10s.cc                                   30
11mile.com                               30
11thairforce.com                         30
123systems.com                           30
125ccdirtbikes.com                       30
12b4ever.com                             30
12daysofchristmassong.com                30
18wheelersforsale.com                    30
18withproof.com                          30
18ytube.com                              30
1920fashion.com                          30
1943penny.com                            30
1955.biz                                 30
1academy-vocal.com                       30
1artclub.com                             30
1bad.com                                 30
1dustour.com                             30
1origin.com                              30
1spider.com                              30
1stvending.com                           30



                                    EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 2 of 75


2000cars.com                        30
2000flowers.com                     30
2000homes.com                       30
220voltsappliances.com              30
247adultchat.com                    30
247loveline.com                     30
247lovematch.com                    30
24fitnesscenter.com                 30
24healthshop.com                    30
24hgame.com                         30
24hourtour.com                      30
2beauchaines.com                    30
2games.biz                          30
2good.org                           30
2keytravel.com                      30
2ndgradehomework.com                30
303aerospaceprotectant.com          30
321autotal.com                      30
3340weather.com                     30
33localsavings.com                  30
351cleveland.com                    30
365story.com                        30
367show.com                         30
380pistol.com                       30
3d-embroidery.com                   30
3daysuits.com                       30
3dchopshop.com                      30
3dhuntsville.com                    30
3gxxx.com                           30
3rc.co                              30
3rdforce.com                        30
3wmp.com                            30
3xnet.com                           30
4000games.com                       30
47150.com                           30
48thbde.com                         30
4bathroomfurniture.com              30
4detectives.com                     30
4gst.com                            30
4rentmemphis.com                    30
4sportsstuff.com                    30
4vix.com                            30
4wheeltire.com                      30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 3 of 75


4womenshealth.com                   30
4x4posilok.com                      30
500blakestreetcafe.com              30
50pluswork.com                      30
51ue.com                            30
555sex.com                          30
5carddraw.com                       30
5millionforchange.com               30
60thwedding.com                     30
747-400.com                         30
89562.com                           30
911attackmemorial.com               30
951usedcars.com                     30
9songs.com                          30
a-lo.net                            30
a-tech-inc.com                      30
a1agilitydog.com                    30
a1code.com                          30
a1jobindia.com                      30
a1screenprinting.com                30
aaafruitbasket.com                  30
aabike.com                          30
aafespx.com                         30
aaigymnastics.com                   30
aaloan.com                          30
aalx.org                            30
aardvark-gifts.com                  30
aaridgewoodkennels.com              30
aasy.org                            30
aatz.org                            30
aauq.org                            30
aaur.org                            30
aauy.org                            30
aavg.org                            30
abacuswatch.com                     30
abbeyglencastle.com                 30
abbottambulance.com                 30
abbworkouts.com                     30
abcfacile.com                       30
abdollyplus.com                     30
abelinetx.com                       30
aberden.com                         30
aberystwythsingles.com              30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 4 of 75


abgfree.com                         30
abilenebootcompany.com              30
abilinetx.com                       30
ablamdin.com                        30
ablif.com                           30
aboitizjebsen.com                   30
abooktrader.com                     30
about-dogs.com                      30
abovegroundpooldeckplans.net        30
abseeds.com                         30
absforum.com                        30
acadamic.com                        30
accapela.com                        30
accentannex.com                     30
accessga.com                        30
accommation.com                     30
acconts.com                         30
accoutant.com                       30
ace-comp.com                        30
acepizzeria.com                     30
acidrefluxhomeremedy.com            30
acl-telecom.com                     30
acs-gs.com                          30
acs-inc.org                         30
acsessories.com                     30
acsjetfleet.com                     30
acterss.com                         30
acupncture.com                      30
acuvitamin.com                      30
adamgarcia.net                      30
adamsflea.com                       30
addicition.com                      30
addictionpreventiononline.org       30
addiewater.com                      30
addision.com                        30
addressomatic.com                   30
addurlnow.com                       30
adeliade.com                        30
adobt.com                           30
adoptshare.org                      30
adriondack.com                      30
adrondack.com                       30
adultseries.net                     30



                                EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 5 of 75


adultsonly.org                      30
advace.com                          30
adversing.com                       30
adversing.net                       30
adveture.com                        30
aeroofertas.com                     30
aerotaca.com                        30
aeshamradio.com                     30
affiliatesshowcase.net              30
affordablecosmeticdoctor.com        30
afraica.com                         30
africangrapevine.com                30
afterpromparty.com                  30
agenteve.com                        30
agentiket.com                       30
agid.org                            30
agrecruiters.com                    30
agrocultura.com                     30
ahinspector.com                     30
ahooh.com                           30
aiamo.com                           30
aidsstories.com                     30
aiimsdelhi.com                      30
airasialine.com                     30
airbalkan.com                       30
aircuatic.com                       30
airdirect.net                       30
airlene.com                         30
airlineticketsbid.com               30
airportparkinggarages.com           30
airrayan.com                        30
aitnigeria.com                      30
akenergy.us                         30
akershower.com                      30
akhermoda.com                       30
akita-kenkei.net                    30
alamancegis.com                     30
alamedabeautycollege.com            30
alamusic.com                        30
alamut.info                         30
alantanews.com                      30
albainia.com                        30
alcaltraz.com                       30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 6 of 75


alcartraz.com                       30
alcatrax.com                        30
alcorey.com                         30
aler.biz                            30
alhelaly.com                        30
alice-korea.com                     30
all-boys.com                        30
allabouttbi.net                     30
allanschool.com                     30
allas.org                           30
allcitycars.com                     30
allforbooks.net                     30
allinspect.com                      30
allrims.com                         30
allromance.net                      30
alltonet.com                        30
allwood.net                         30
allynwelch.com                      30
almorental.com                      30
alphaomegacurriculum.com            30
alramclock.com                      30
alt-times.com                       30
alternativeschool.org               30
alvitatea.com                       30
alvitateas.com                      30
alzhi.org                           30
amagraduates.net                    30
amatrice-x.net                      30
ambercolvin.net                     30
amberheals.com                      30
amdshipping.com                     30
amerawards.com                      30
americanlanguagecenter.net          30
amewheels.com                       30
amsderdam.com                       30
amsuyu.com                          30
anacargentina.org                   30
analthugs.com                       30
andgames.biz                        30
andriwongso.com                     30
andyslist.com                       30
angel-lover.com                     30
angeldolls.net                      30



                               EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 7 of 75


angercure.com                        30
anhnguoimau.com                      30
animebou.com                         30
animecute.com                        30
annarborapartment.net                30
anntivirus.com                       30
annuiweb.com                         30
anthropomorphic.us                   30
antike-radios.net                    30
antiparticle.net                     30
antiqueradiosupply.net               30
antispamfilter.biz                   30
antivirious.com                      30
antiviruse.org                       30
antravasana.com                      30
antsinsects.com                      30
antvires.com                         30
antyviros.com                        30
anyslut.com                          30
anzfiji.com                          30
anzwers.biz                          30
apibased.com                         30
aptseekers.com                       30
aptwebsite.com                       30
aquajava.com                         30
arabickeyboard.net                   30
arabicmove.com                       30
araripina.com                        30
arcadeglass.com                      30
arcadereal.com                       30
arcadiafloridarealestate.com         30
architeture.com                      30
archivalphotoart.com                 30
areeco.com                           30
arefnews.com                         30
aregentina.com                       30
arenarose.com                        30
arialmap.com                         30
arizonaoes.org                       30
arizonavein.com                      30
armenica.info                        30
armishcountry.com                    30
armsleeves.net                       30



                                EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 8 of 75


artellforum.com                      30
artfeature.com                       30
arthritise.com                       30
artisbokep.com                       30
arttatto.com                         30
aryqtv.com                           30
ashshoes.com                         30
asiamilles.com                       30
asisan.com                           30
asm2012.org                          30
aspertine.com                        30
asplashofcolor.net                   30
assistdocs.com                       30
astrloger.com                        30
atascosita.com                       30
atcjobs.com                          30
ateen.net                            30
ateenboys.com                        30
ateneolaw.com                        30
atilim.com                           30
atlanta-airport.us                   30
atlantictires.net                    30
atlantidarentacar.net                30
atlashelper.com                      30
atomictrain.com                      30
atomobile.com                        30
atozusa.com                          30
attenuation.net                      30
atuoloans.com                        30
atvgunracks.com                      30
atvplows.net                         30
aucctions.com                        30
auctioneersdirectory.com             30
auctioner.org                        30
audiomtx.com                         30
auqapools.com                        30
aurther.com                          30
ausdebalears.org                     30
austalia.org                         30
austrail.com                         30
autismnetwork.net                    30
autodynamicsuk.org                   30
autoelectric.us                      30



                                EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 9 of 75


automoblies.net                     30
autonetbuzz.com                     30
autopaintsupply.net                 30
autoseller.net                      30
autosterio.com                      30
autosusadosenventa.com              30
autowatches.com                     30
autpparts.com                       30
auwa.com                            30
avact.com                           30
aviationmechanicschool.com          30
awesomepowerboats.net               30
axauk.com                           30
azit.biz                            30
aztak.com                           30
aztecfarms.com                      30
b96online.com                       30
baberates.com                       30
baby-learning.com                   30
babynamedatabase.com                30
babyparks.com                       30
babyshoer.com                       30
backfired.net                       30
backgroundlayout.com                30
backot.com                          30
badakhshan.net                      30
badbay.com                          30
badgefinder.com                     30
bagass.com                          30
bahraincyber.net                    30
bailbons.com                        30
bakunos.com                         30
balanceshoe.com                     30
balemia.com                         30
baliayu.com                         30
balihouserental.com                 30
ballagio.com                        30
bangkokmart.com                     30
bangladeshdailynewspaper.com        30
bangorcity.com                      30
bankcitizen.com                     30
bankgkok.com                        30
bantenmiengiare.co                  30



                               EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 10 of 75


baqt.org                             30
barrecipe.com                        30
barsuplies.com                       30
bartowjail.com                       30
basaball.com                         30
baseballbeds.com                     30
baseballwax.com                      30
basektball.com                       30
basketballhistory.info               30
batangasresorts.com                  30
bayteam.com                          30
bayviewhotelmanila.com               30
bbmj.net                             30
bbs-guide.com                        30
bbweb.com                            30
bcccuny.com                          30
bcicollege.net                       30
bcm.tv                               30
bdporno.com                          30
bdsmtoons.com                        30
beachfrontfitness.net                30
beadkits.net                         30
beanbagstore.net                     30
bearflicks.com                       30
bearspaint.com                       30
beast-story.com                      30
beatrap.com                          30
beauxart.com                         30
becanda.com                          30
becheap.com                          30
bedandbreakfest.com                  30
bedresults.com                       30
beek.biz                             30
beelinevn.com                        30
beeprod.com                          30
beginners.co                         30
behavioralhealthservices.biz         30
belgianclubsocal.org                 30
bellasycalientes.net                 30
bellevuehospitalcenter.org           30
belspalsy.com                        30
bemanarrows.com                      30
beninmusic.com                       30



                                EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 11 of 75


bensdeal.com                        30
best4buy.us                         30
bestautosalesleaders.net            30
bestblinds.us                       30
bestcity-shoppingonline.net         30
bestflasher.com                     30
bestforrent.com                     30
bestgolfusa.com                     30
bestialist.com                      30
bestlowrate.com                     30
bestpicsmen.com                     30
bestrxchoice.net                    30
bfsd.com                            30
bhaidar.net                         30
bhseoforum.com                      30
bickramyoga.com                     30
bigbem.com                          30
bigbustours.net                     30
bigjoelifts.com                     30
bigpondmail.com                     30
bigscreentelevision.com             30
bikesutra.com                       30
bikinies.net                        30
billingsoftware.biz                 30
billions.biz                        30
billjack.com                        30
billz.net                           30
bilshrink.com                       30
bilspill.com                        30
bingobet.org                        30
bioanalyzer.com                     30
biobucks.com                        30
biochem-ind.com                     30
biocosm.org                         30
biocycles.net                       30
biocycles.org                       30
biorhythms.net                      30
bitemoi.com                         30
bitnote.com                         30
bitreminder.com                     30
biya2rap.com                        30
bizdailynews.com                    30
bl4ckh4x0rs.com                     30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 12 of 75


blackletters.net                    30
blad.biz                            30
blame.co                            30
blast-off.biz                       30
bleu-calade.com                     30
blindparts.net                      30
blipchip.com                        30
blissbytes.com                      30
blissmature.com                     30
blockshop.com                       30
blogjav.org                         30
bluebead.com                        30
bluffing.co                         30
bnisyariah.com                      30
boatrc.com                          30
bobbullock.com                      30
bobrossart.com                      30
bobspizza.com                       30
bodyrings.com                       30
boivui.com                          30
bolder.biz                          30
bonnyforge.com                      30
booking-net.com                     30
bookmill.org                        30
boostphones.net                     30
bootandsaddle.net                   30
boothemold.com                      30
bootyjunkie.com                     30
boscato.com                         30
bosnatravel.com                     30
bostonhistory.info                  30
botascuadra.com                     30
botindux.com                        30
botrevenue.com                      30
bouquetshoppe.net                   30
bovvers.com                         30
boxtraffic.com                      30
boyhungry.com                       30
boys-beach.net                      30
bqdiy.com                           30
brandlegend.com                     30
brandonjob.com                      30
brassfox.com                        30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 13 of 75


brazil-ts.com                       30
brekenrige.com                      30
bricogenios.com                     30
bridledress.com                     30
brids.net                           30
britfm.com                          30
brittle.biz                         30
broans.com                          30
broker-international.com            30
broomskirts.com                     30
brotherwolfcaninerescue.org         30
broxi.com                           30
brph.net                            30
bsbvietnam.net                      30
bsp-hotel.com                       30
btcactus.org                        30
buckaday.com                        30
buckettruck.net                     30
buckler.us                          30
buckstime.com                       30
buddhism.org.in                     30
buddybar.com                        30
buggycars.com                       30
bukz.net                            30
bukz.org                            30
bulgariansabroad.org                30
bulkemailsoftware.net               30
bullarama.org                       30
bulldogally.com                     30
bullsgames.com                      30
bulmia.com                          30
bumashotel.com                      30
bunkershoes.com                     30
bunnyfunny.com                      30
buriedunder.com                     30
burnman.com                         30
bursel.com                          30
busmta.com                          30
busphoto.com                        30
butacon.com                         30
buxer.com                           30
buyresearch.com                     30
bwhitch.com                         30



                               EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 14 of 75


bycycling.com                        30
byerscar.com                         30
cabinsrus.net                        30
cadnews.com                          30
cafedaklak.com                       30
cahokia187.org                       30
cahomeloan.net                       30
cakeboxinc.com                       30
calfornia.org                        30
califirnia.com                       30
californiaelectrician.net            30
callboard.org                        30
calmhorse.com                        30
cambridgeport.us                     30
cambridgerealestate.info             30
cambrowser.com                       30
camerapictures.net                   30
camfever.com                         30
camlover.com                         30
campgounds.com                       30
campnet.com                          30
campshohola.com                      30
campswatara.com                      30
canadaatv.com                        30
canalxvid.com                        30
cancunn.com                          30
candace-cage.net                     30
candyfavors.net                      30
canglong.tv                          30
cannedham.org                        30
canrentals.com                       30
cantabct.org                         30
cantintorer.com                      30
capecodema.com                       30
capetourism.org                      30
capewinelands.org                    30
capsanblas.com                       30
carajo.net                           30
caraudiolabs.net                     30
carcatcher.com                       30
cardmodel.net                        30
care-credit.com                      30
carentel.com                         30



                                EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 15 of 75


cargomarkt.com                      30
caringspain.com                     30
carinterrier.org                    30
caritas-malaga.org                  30
carliftkit.com                      30
carloan-executive32.net             30
carpatrs.com                        30
carpots.com                         30
carreatal.com                       30
carrentials.com                     30
carrerabike.com                     30
carsalvages.com                     30
carshells.com                       30
cartoondraw.com                     30
carttoons.com                       30
caryauto.com                        30
casadisofia.com                     30
casfa.org                           30
cashengine.com                      30
catalogcat.com                      30
catalogcats.com                     30
catalystmagazine.org                30
catamarancharters.net               30
catfinder.org                       30
catoapparel.com                     30
cbnwebmail.com                      30
cbscboard.com                       30
cdlcareers.org                      30
cdlcweb.org                         30
cedarstrip.net                      30
celebscity.net                      30
celebstudio.net                     30
celebzoom.com                       30
celiachelp.org                      30
cellphoneaccessories.net            30
cellshoppe.com                      30
celluler.net                        30
celtic-art.com                      30
cezier.com                          30
cftnet.com                          30
cgiguru.com                         30
cgsoftball.org                      30
changerate.com                      30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 16 of 75


charitybenefit.net                  30
charitywave.com                     30
charlatan.info                      30
charlottegeyer.org                  30
charlseton.com                      30
charroom.com                        30
chatfield.us                        30
chatlong.com                        30
chatmormon.com                      30
chatology.org                       30
chattangooa.com                     30
chattonga.com                       30
cheapairare.com                     30
cheapboks.com                       30
cheapfair.net                       30
cheapscubs.com                      30
cheapsmokes.org                     30
checkpagesrank.com                  30
checkpagesrank.net                  30
cheecoo.com                         30
cheepfilght.com                     30
chekcredit.com                      30
cheldren.com                        30
chemistr.com                        30
cherokeestreetpta.org               30
chesspeices.com                     30
chhh.com                            30
chicagohistory.info                 30
chihealing.net                      30
childblock.com                      30
childoflight.org                    30
chileseeds.com                      30
chineseweddinginvitations.net       30
chippewahumane.org                  30
chiprepair.com                      30
chistianity.com                     30
chopclub.com                        30
chopperfun.net                      30
chormerims.com                      30
chromanope.com                      30
chu-navi.com                        30
chuckiedoll.com                     30
chuckshoes.com                      30



                                EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 17 of 75


chucksshoes.com                     30
chupitos.net                        30
chuyentinh.com                      30
cinematamil.com                     30
cinomix.com                         30
cintasjob.com                       30
circusdisco.com                     30
cissia.com                          30
citymexico.com                      30
cityofclewiston.org                 30
ciudad-deportiva.org                30
claauctions.com                     30
claimsbuyer.com                     30
clanned.net                         30
clarktool.com                       30
clasafied.com                       30
classbcdl.com                       30
classhubs.com                       30
classlabels.com                     30
classywrap.com                      30
cleanware.com                       30
clearances.co                       30
cliam.com                           30
click2kids.com                      30
clickburst.com                      30
cliffhomes.com                      30
cloudcon.org                        30
clubcarinc.com                      30
clubdesejo.com                      30
clubicon.com                        30
clubswinger.net                     30
clubtronic.com                      30
clubz.tv                            30
cmcareers.com                       30
cnwmassage.com                      30
coachingstyles.info                 30
cobianshoes.com                     30
cochlearimplant.org                 30
codehabit.com                       30
codematers.com                      30
coffeedrop.com                      30
coffeefools.com                     30
cohome.net                          30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 18 of 75


coinbilling.com                     30
coit-inc.com                        30
coldandhot.net                      30
collaboratives.net                  30
coloncaner.com                      30
coloradodrugrehab.org               30
colordream.com                      30
colorspots.com                      30
com89.com                           30
comazzi.com                         30
come2bet.com                        30
comhomepage.com                     30
comictastic.com                     30
comnbc.com                          30
companionanimalclinic.info          30
configdoc.com                       30
confish.com                         30
conputer.com                        30
consoler.net                        30
consuladoargentinoatlanta.org       30
contacthp.com                       30
contactlins.com                     30
contactoslocales.net                30
contracthr.com                      30
convergys-corp.com                  30
coodesco.com                        30
cookerhood.net                      30
cookinletoilandgas.org              30
cool-cuisinecentral.net             30
copdsupport.org                     30
copsshoes.com                       30
coquilleriverlighthouse.org         30
coratia.com                         30
cordmates.com                       30
cornersofas.net                     30
coronadobeachresort.net             30
corpfleet.com                       30
corsetlab.com                       30
coscostamps.com                     30
costarico.org                       30
costome.com                         30
countires.com                       30
countrymusicradio.biz               30



                                EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 19 of 75


couponsw.com                        30
courtsva.com                        30
cowboygear.net                      30
coyotewhips.com                     30
cpibusiness.com                     30
cpig.org                            30
craditcheck.com                     30
craftgalleries.net                  30
craftgiant.com                      30
craigy.com                          30
crailest.com                        30
crash-cars.com                      30
cratf.com                           30
cratoon.com                         30
cravewheels.com                     30
crazy46.com                         30
crazyholes.com                      30
crazzeal.com                        30
crbardinc.com                       30
creamania.com                       30
createaclan.com                     30
creativesalesnow.org                30
crecitcard.com                      30
credidunion.com                     30
creditcheak.com                     30
crisisaware.com                     30
critix.com                          30
criusedeals.com                     30
crossweaver.com                     30
cruiseagents.net                    30
cruuise.com                         30
cseacontent.net                     30
csmsteel.com                        30
csrrental.com                       30
cssarchery.com                      30
cstrikevn.net                       30
csttv.com                           30
ctamex.com                          30
ctfestival.org                      30
ctgovdol.com                        30
ctowncoins.com                      30
cue-online.net                      30
culturefest.com                     30



                               EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 20 of 75


curises.org                          30
currierandives.info                  30
curveply.com                         30
curvyfit.com                         30
custombases.com                      30
cwoop.com                            30
cybersode.com                        30
cybil.net                            30
cyclesonic.net                       30
cyco.us                              30
d00r.info                            30
d33z.net                             30
dacshund.com                         30
dafolio.com                          30
daigy.com                            30
dailyshow.org                        30
dailytouch.com                       30
dailyzoo.com                         30
dallasair.org                        30
dallasdrugrehab.org                  30
dalllas.com                          30
damanda.com                          30
danasangha.org                       30
dancemat.net                         30
datasiphon.com                       30
davedarland.com                      30
davisautosales.net                   30
davishomes.net                       30
dayspringassistedliving.net          30
dbs4future.com                       30
dcdemo.com                           30
dchhospital.com                      30
dcjunkies.com                        30
dcsbbq.com                           30
dcvonline.com                        30
dcwireworks.com                      30
deadman.co                           30
deathdata.net                        30
deathtouch.com                       30
debtmanage.biz                       30
dedicatedlinuxhosting.net            30
deepcreekhotsprings.org              30
deergolf.com                         30



                                EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 21 of 75


defendbrand.com                      30
deiselwatch.com                      30
dejoux.com                           30
delaguardia.org                      30
delandfla.com                        30
deleted.biz                          30
delrayauto.com                       30
demendoza.com                        30
deminjeans.com                       30
demonwear.com                        30
denmantires.com                      30
dentalassistanttraining.biz          30
dentlplan.com                        30
desiaunties.com                      30
detaxcanada.com                      30
deuceswildpoker.com                  30
devorce.org                          30
deweyschool.com                      30
dfwgujaratisamaj.org                 30
dhsdental.com                        30
diamomd.com                          30
diamomds.com                         30
diatbetes.com                        30
dibeates.com                         30
dibets.com                           30
dickeysbbq.com                       30
diebets.com                          30
dientuktv.com                        30
digitalsecurity.us                   30
diktsidene.com                       30
dingo-dogs.com                       30
dinosauros.com                       30
diomonds.com                         30
dirtyjoe.com                         30
dirtymaids.com                       30
dirum.com                            30
discountisp.biz                      30
dividedpine.com                      30
divorece.com                         30
dixontravel.com                      30
diygifters.com                       30
djmcfly.com                          30
dklu.net                             30



                                EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 22 of 75


dmvreport.net                       30
dndsigns.com                        30
dnsdb.org                           30
dnsrotation.com                     30
dnsrotation.net                     30
dnsrouter.com                       30
doctorsinn.com                      30
docubrief.com                       30
dogevents.com                       30
doggydooley.com                     30
dogsitters.biz                      30
doli.biz                            30
dollchat.com                        30
dollcribs.net                       30
dolleys.net                         30
dolphon.com                         30
dominalist.com                      30
donegalpa.com                       30
donnie.info                         30
doorcounty.info                     30
dorimor.com                         30
dorp.biz                            30
douglasbank.com                     30
doverhorse.com                      30
dowloadfilm.com                     30
downold.com                         30
dr1travel.com                       30
draltman.com                        30
drblum.com                          30
drdukan.com                         30
dreamagent.com                      30
dressheels.com                      30
drfractal.com                       30
drifting.us                         30
driftwoodcarvers.net                30
drlevy.net                          30
drmilks.com                         30
drto.net                            30
drug-help.net                       30
drug4free.com                       30
drugstore-finder.org                30
drungs.com                          30
dsltests.com                        30



                               EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 23 of 75


dubuqueiowa.org                      30
dugley.com                           30
dugo.net                             30
duilawyernc.com                      30
dunewagon.com                        30
durahelp.com                         30
durazo.com                           30
durgamata.com                        30
dutch4you.com                        30
dvd-players.net                      30
dvkts.com                            30
dyr.info                             30
dzsem.com                            30
e-media.org                          30
e-pads.net                           30
e-rf.net                             30
e-skate.net                          30
eaglenestnm.com                      30
eart-h.com                           30
earthtrade.org                       30
eastbike.com                         30
eastlasalle.com                      30
easytrials.com                       30
eatdiet.com                          30
ebookwriter.com                      30
ecocloths.com                        30
ecollege.us                          30
ecssla.org                           30
ecucopt.org                          30
ecwh.org                             30
edcucation.com                       30
editmystory.com                      30
edstation.com                        30
educatiion.com                       30
educatioin.com                       30
eductaion.com                        30
edufun.net                           30
edugov.com                           30
efashionbuzz.com                     30
egekaravan.com                       30
egiptuse-reisid.net                  30
elastics.us                          30
elctricity.com                       30



                                EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 24 of 75


electrecal.com                     30
eliteeats.com                      30
elkonews.com                       30
elksecurity.com                    30
elsgames.com                       30
emaildump.com                      30
embroideredpatch.us                30
emjk.net                           30
employapp.com                      30
employeeleasing.org                30
employmentcounseling.net           30
employmrnt.com                     30
emtu.net                           30
emuzica.net                        30
encyclopia.com                     30
energizers.us                      30
engaland.com                       30
enistem.com                        30
entaq.com                          30
enterprenur.com                    30
enterpress.com                     30
enviroglow.com                     30
eoiweb.com                         30
eparadon.com                       30
epicpowder.com                     30
equalitynd.org                     30
equilibrate.net                    30
er4yt.org                          30
erda.info                          30
ero-2ch.net                        30
eroerox.com                        30
esalak.com                         30
escortpix.com                      30
esera2009.org                      30
espcenet.com                       30
essril.com                         30
etatours.com                       30
etecnohotel.com                    30
ethiospokes.net                    30
ethnichands.com                    30
ethno.us                           30
etnies.net                         30
ettl.us                            30



                              EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 25 of 75


etxmeded.com                        30
eukr.com                            30
eureka-club.org                     30
eurener.com                         30
eurod.tv                            30
evasluxury.com                      30
eventconstruction.net               30
eventcoupon.com                     30
everycars.com                       30
everydaykh.com                      30
evilmovies.com                      30
ewfitness.com                       30
ewmri.org                           30
existedios.com                      30
exmarkmower.com                     30
exoticstar.com                      30
expandctss.com                      30
expandyourfinances2.net             30
expertrc.net                        30
exportersimporters.net              30
exprofesso.com                      30
eyehealth.net                       30
eyekidz.com                         30
ezdemo.org                          30
ezkidweb.com                        30
ezskiracks.com                      30
fabbric.com                         30
fable3inquisitorsword.com           30
facsimail.com                       30
factbites.com                       30
faithlutheranmv.org                 30
faithword.com                       30
famalytree.com                      30
familynews.org                      30
famousmurders.com                   30
famyly.com                          30
fandogo.com                         30
fanduel.org                         30
farfetcher.com                      30
farmerette.org                      30
fartech.com                         30
fashion-queens.net                  30
fashion-queens.org                  30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 26 of 75


fastcrepes.com                      30
fastenkur.com                       30
fatsmasher.com                      30
fawne.com                           30
fbcwh.org                           30
fcvm.com                            30
featofnc.org                        30
februarystars.org                   30
fecrailroad.com                     30
feels.co                            30
feermovie.com                       30
femining.com                        30
fenceriders.com                     30
fenceyard.com                       30
fenra.com                           30
ferforger.com                       30
fermara.com                         30
ferragens.net                       30
feualumni.org                       30
feulpump.com                        30
ffmusic.net                         30
ffxrunner.com                       30
fibrebody.com                       30
fifermiddle.com                     30
filamrealty.com                     30
filar.net                           30
filepipe.org                        30
filipinogal.com                     30
filmcrew.biz                        30
filmsmovie.com                      30
filtercable.net                     30
findacar.net                        30
findafling.com                      30
findahaul.com                       30
findbooks4u.com                     30
findleyohio.com                     30
findmydad.com                       30
findpeole.com                       30
findpeolple.com                     30
findpeopl.com                       30
finrural-bo.org                     30
firers.com                          30
fishingmexico.net                   30



                               EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 27 of 75


fishknots.com                        30
fishnpets.net                        30
fitbikesco.com                       30
fitnesclub.com                       30
fitnesseducation.net                 30
fitnesseducation.org                 30
fitpress.com                         30
fitrum.com                           30
fixmepill.com                        30
fixmyresume.com                      30
fixology.net                         30
flashjava.com                        30
flashstand.com                       30
flaxseed.org                         30
flexiplanes.com                      30
flier.co                             30
flightsaa.com                        30
fligs.com                            30
flippycoin.com                       30
flirtytease.com                      30
floorcleaning.biz                    30
floraniche.com                       30
floridabeachvacationrentals.net      30
floridacolleges.org                  30
floridadoh.com                       30
flortiles.com                        30
flutemakers.org                      30
fng-clan.com                         30
foamy.us                             30
folsomcity.com                       30
fonopoli.com                         30
foodtrees.com                        30
footba.com                           30
footmasage.com                       30
foreignmeds.com                      30
fornara.com                          30
forrents.com                         30
forsele.com                          30
fortleonard.com                      30
forum-ent.com                        30
fossilinn.com                        30
fotoanuncios.org                     30
fotobugil.net                        30



                                  EXHIBIT B
           Case 8:19-bk-08638-CPM        Doc 430-2     Filed 09/03/20   Page 28 of 75


fotogadis.com                             30
fotografos.org                            30
fotoperu.org                              30
foxterrior.com                            30
fpig.net                                  30
fraprpscholarships.org                    30
fratpics.com                              30
freaks.co                                 30
frecipes.com                              30
free-cash-grants-money-and-college-scholarships-loans.net
                                          30
free-gay.com                              30
freeaccount.com                           30
freebies4me.com                           30
freeboggle.com                            30
freebruce.org                             30
freebusinesshelp.org                      30
freecoupans.com                           30
freedom44.com                             30
freedownloa.com                           30
freeemial.com                             30
freeforeclosurelists.org                  30
freegrahics.com                           30
freejerseys.com                           30
freelaons.com                             30
freemap.org                               30
freemouvie.com                            30
freemusicsheet.net                        30
freesamoles.com                           30
freesex-stories.net                       30
freesluts.net                             30
freestaf.com                              30
freetotal.com                             30
freetuner.com                             30
freewbcam.com                             30
freindsand.com                            30
frenchcreekdistrict.org                   30
frenchgates.com                           30
friendpublicschools.org                   30
fruiters.net                              30
fryecompany.com                           30
fsmm.net                                  30
ftcus.com                                 30
fthood.com                                30



                                     EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 29 of 75


ftknoxky.com                        30
ftstewartga.com                     30
fulltones.com                       30
fullygrown.com                      30
fundacioncoosalud.org               30
fundooz.com                         30
fundraisingcompanies.net            30
fune-cards.com                      30
funnyphotossite.com                 30
funraisers.org                      30
funrpggames.com                     30
funyphoto.com                       30
furnitutre.com                      30
fusetesters.com                     30
fusionhd.com                        30
futursmedias.net                    30
fwtk.net                            30
fylers.com                          30
gadismanja.com                      30
gaimaidam.net                       30
gainesvill.com                      30
gairahmalam.com                     30
gajini.com                          30
gallerybank.com                     30
galleryrotator.net                  30
game-fun.com                        30
gamefig.com                         30
gamenaruto.com                      30
gamesbaby.biz                       30
gamescence.com                      30
gamesgta.com                        30
gamespopcap.com                     30
gamessoftware.biz                   30
gamestoys.biz                       30
gameszuma.com                       30
gameyo.com                          30
garb.biz                            30
gardenbuildings.net                 30
garylester.com                      30
gasbuddycom.com                     30
gaswaterheaters.net                 30
gatinberg.com                       30
gaykisses.com                       30



                               EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 30 of 75


gaymanvideo.com                    30
gaymaxi.com                        30
gayrotique.com                     30
gaytraining.com                    30
gbvinartis.com                     30
gctours.com                        30
gecc.com                           30
gedspanish.com                     30
geegle.com                         30
geens.org                          30
gelblast.com                       30
gelwave.com                        30
gemdealers.net                     30
gemgolfcart.com                    30
genalogy.org                       30
gentemoney.net                     30
georgekent.com                     30
geoviewer.com                      30
germanshepherdrescue.net           30
getblinds.com                      30
getintheweb.com                    30
getoffquick.com                    30
getreeltv.net                      30
ghee.biz                           30
ghostbear.com                      30
ghostvidios.com                    30
giaitri37.net                      30
giasugialai.net                    30
gifer.net                          30
gifst.com                          30
gigabust.com                       30
giganova.org                       30
gilfriends.com                     30
girdles.us                         30
girovi.com                         30
gledroit.com                       30
globalsales.us                     30
globalspin.org                     30
globsters.com                      30
glycolique.com                     30
gmnastics.com                      30
gmouse.com                         30
gnhp.net                           30



                              EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 31 of 75


gnocci.net                          30
goddardks.com                       30
godofwor.com                        30
gods-art.com                        30
goexpress.org                       30
gogodocs.com                        30
gogotour.com                        30
gogourmet.com                       30
gogourmet.net                       30
goldprise.com                       30
golfglubs.com                       30
golfshose.com                       30
gonutty.com                         30
goodsynergy.com                     30
goodwriting.com                     30
gossiptalk.net                      30
gotf.net                            30
gotoprague.com                      30
gotovietnam.biz                     30
gotpawn.com                         30
gouchopants.com                     30
gougo.com                           30
gouldguitars.net                    30
gourmetogo.com                      30
governmentgrants-us.org             30
gqtimax.com                         30
gradview.com                        30
grandvin.org                        30
grandylake.com                      30
grannyhairy.com                     30
grasshooper.com                     30
gratiszoo.com                       30
graycenter.com                      30
graycoats.com                       30
greatshapes.net                     30
greeke.com                          30
greenchina.org                      30
greengrocer.net                     30
greentwink.com                      30
gregmiller.org                      30
grij.net                            30
groupers.co                         30
gsaperdiem.com                      30



                               EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 32 of 75


gsmfourm.com                         30
gsnz.com                             30
gtiauto.com                          30
gts-domes.com                        30
guadalara.com                        30
guani.com                            30
guegos.net                           30
guiatar.com                          30
gulfrvpark.com                       30
gumnastics.com                       30
gutamala.com                         30
gwwebsite.com                        30
gym9.com                             30
gymastic.com                         30
gymjoy.com                           30
gymnastcs.com                        30
gymnastice.com                       30
gymnastices.com                      30
gymnastis.com                        30
gymnstics.com                        30
gymspa.com                           30
h2gonline.com                        30
haan.biz                             30
hacm.net                             30
hadone.com                           30
hair-updos.com                       30
hairshop.org                         30
haitimission.org                     30
halibutfishing.net                   30
hamanncars.com                       30
handirifle.com                       30
handleall.com                        30
handwashing.org                      30
haneywell.com                        30
hanklist.com                         30
hardply.com                          30
harim.org                            30
harrisberg.com                       30
hatlands.com                         30
hauntedtours.net                     30
hawaaiian.com                        30
hawaiien.com                         30
hawghollow.com                       30



                                EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 33 of 75


hawiianleis.com                    30
hayashir.com                       30
hdccorp.com                        30
hdgayvideos.com                    30
hdus.net                           30
hdviet.tv                          30
healthcharitiesmass.org            30
healthinfo.biz                     30
healthinformationmanagement.org    30
heavydutyco.com                    30
helicargo.com                      30
helpcollege.com                    30
henrynelson.com                    30
hentaigate.com                     30
herahotel.com                      30
heroen.com                         30
hersherypa.com                     30
hesam.com                          30
hfwoutlet.com                      30
hiawatha.us                        30
hiddenviews.us                     30
higherhigh.com                     30
highmetrics.com                    30
hihere.com                         30
hijrah.net                         30
hillcrestnr.com                    30
himedialab.com                     30
hindistars.com                     30
hinhxam.com                        30
hipaa-it.com                       30
histiory.com                       30
historiy.com                       30
hit.bz                             30
hmongdating.com                    30
hms90.net                          30
hmscables.com                      30
hogtrack.com                       30
hohgymnastics.org                  30
hoistory.com                       30
holhol.com                         30
holybilbe.com                      30
homeopathy-council.org             30
homeparties.biz                    30



                                  EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 34 of 75


homerefinance.biz                   30
honeyindex.com                      30
honkkong.com                        30
hoodiashop.com                      30
hooprings.com                       30
hopefulkids.com                     30
hoplover.com                        30
horascops.com                       30
horesgame.com                       30
horiscop.com                        30
horiscops.com                       30
horniest.info                       30
horrascopes.com                     30
horrscopes.com                      30
horsecom.net                        30
horsetrailersforsale.net            30
horsocopes.com                      30
hosecomatic.com                     30
hospitalityinns.net                 30
hosses.com                          30
hostalandalucia.net                 30
hostalpunic.com                     30
hostingguide.us                     30
hostjsc.org                         30
hot-dj.com                          30
hotdandy.com                        30
hotelbrisas.com                     30
hotelisole.com                      30
hotelixtapa.com                     30
hotellennox.com                     30
hotelmijas.com                      30
hoteloberoi.com                     30
hotelsathens.net                    30
hotelsmonte.com                     30
hotelspecials.biz                   30
hotelspune.com                      30
hotelsylvia.com                     30
hotindianbabe.net                   30
hotito.com                          30
hotthang.com                        30
hoveyhouse.com                      30
howtobrushyourteeth.net             30
howtomethods.com                    30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 35 of 75


hoze.org                            30
hpage.net                           30
hpv-symptoms.org                    30
hqstockings.com                     30
hrc4rent.com                        30
hsatx.org                           30
hsvh.com                            30
htpps.com                           30
hubcaps.biz                         30
hubmotel.com                        30
hulabell.com                        30
hullettamps.com                     30
hungaryhotels.net                   30
huntingmen.com                      30
huskerfans.com                      30
huur.us                             30
hypothyriod.com                     30
i-desktop.com                       30
iamdavid.net                        30
ibitza.com                          30
ibosh.com                           30
ibpbulacan.org                      30
iccranking.com                      30
iceage.us                           30
icecream2k9.com                     30
iceream.com                         30
ichrist2000.com                     30
ichthyosis.org                      30
icsysteminc.com                     30
ictairport.com                      30
idealogos.com                       30
ideaspro.com                        30
idians.com                          30
idpielts.com                        30
idubstep.com                        30
ieee-biorob.org                     30
ieeepapers.com                      30
iflyhome.com                        30
igigame.com                         30
ihazinfos.com                       30
iheartnerds.com                     30
ihmary.org                          30
iiun.net                            30



                               EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 36 of 75


iixtms.com                           30
ijzer.com                            30
iklankita.com                        30
iliahi.org                           30
illadro.com                          30
imagegenie.com                       30
imagemodels.com                      30
imgae.com                            30
immgation.com                        30
immobilizer.biz                      30
immoderate.org                       30
immoralhub.com                       30
imporn.com                           30
improved.us                          30
imtdi.com                            30
incoppia.com                         30
increimail.com                       30
indfoods.com                         30
indian-vegetarians.org               30
indiandiet.com                       30
indiaxxxsex.com                      30
indn.org                             30
indogank.com                         30
indoloyd.com                         30
indonesiano1.net                     30
indoseks.com                         30
indubai.biz                          30
info-istanbul.info                   30
infoticket.com                       30
ingyenporno.com                      30
inhonor.net                          30
inkwrite.com                         30
inovasion.com                        30
inputpainunit.org                    30
inrseminar.com                       30
instawrap.com                        30
insurerate.com                       30
intecpools.com                       30
intercosmos.biz                      30
intervents.com                       30
intra-tc.com                         30
intraflare.com                       30
intransfer.net                       30



                                EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 37 of 75


io9.us                              30
ipasincome.com                      30
irani.us                            30
iranpic.com                         30
iready.org                          30
is2u.biz                            30
isaacjogues.com                     30
isaaustin.org                       30
isael.com                           30
islandsafari.net                    30
ispa.info                           30
isplitter.com                       30
italiy.com                          30
ithacaedu.com                       30
itiresult.com                       30
itomize.com                         30
itsbedtime.com                      30
iuidtoolkit.com                     30
ivdeochat.com                       30
ivprep.com                          30
iworkatbang.net                     30
iworkatbangbros.net                 30
iworkwithbang.net                   30
ixx.us                              30
iymw.net                            30
iyrics.com                          30
ja-wig.com                          30
jabbmovies.com                      30
jackets.ws                          30
jafna.com                           30
jalab.com                           30
jambng.com                          30
jandjhotel.com                      30
jandjsales.net                      30
jane-fonda.net                      30
japancool.com                       30
japandiving.com                     30
japanfever.com                      30
javacraze.com                       30
javoona.com                         30
jayamravi.com                       30
jcmb.net                            30
jcoc.net                            30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 38 of 75


jdownload.com                       30
jedford.com                         30
jenny-queen.com                     30
jenny-queen.net                     30
jeppesen.net                        30
jerkshirts.com                      30
jerseydwi.com                       30
jerseyshirt.com                     30
jesu.ws                             30
jesushelpme.com                     30
jetairindia.com                     30
jetcomics.com                       30
jettysurf.com                       30
jeuxsonic.com                       30
jewekry.com                         30
jewellrybox.com                     30
jfs.info                            30
jigjiganet.com                      30
jimaca.com                          30
jimbouy.com                         30
jimned.com                          30
jimwho.com                          30
jjsauto.com                         30
jkit.org                            30
jobdream.com                        30
jobnanny.com                        30
jobsatlanta.com                     30
jobscore.org                        30
jobsfair.net                        30
jobsinhotel.com                     30
jobstat.com                         30
jobvb.com                           30
jobyouth.com                        30
joc-net.com                         30
joepardy.com                        30
jogaronline.com                     30
jogueschant.org                     30
johncana.com                        30
johnhatch.com                       30
jordanalmonds.org                   30
josephmo.com                        30
joyinfood.com                       30
joyseeker.com                       30



                               EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 39 of 75


jptrailers.com                     30
jsauctions.com                     30
juegoxdia.com                      30
juens.com                          30
juicemaids.com                     30
juicybucks.com                     30
juicyhoes.com                      30
junggarden.com                     30
jungleknife.com                    30
justmedieval.net                   30
justn-tyme.com                     30
justrefer.com                      30
jymnastics.com                     30
k-hiroba.com                       30
k2racing.com                       30
k7fax.com                          30
kajil.com                          30
kangoev.com                        30
kapoorlamps.com                    30
karaprize.com                      30
kargilwar.com                      30
karinakapor.com                    30
kast.info                          30
katabag.com                        30
kathyjean.com                      30
katocrane.com                      30
kauaitravel.us                     30
kayatourism.com                    30
kdrive.com                         30
keepmuscle.com                     30
keeshound.com                      30
kellyshoes.com                     30
kenmovies.com                      30
kennismusic.net                    30
kerago.com                         30
keyshampton.com                    30
keyz.us                            30
kgra.us                            30
kgs.info                           30
kharkovsex.com                     30
kheme.com                          30
khmerworld.com                     30
kiawaisland.com                    30



                              EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 40 of 75


kidbengala.com                     30
kidding.tv                         30
kidsemails.com                     30
kidsiqtest.com                     30
kidspirit.com                      30
kimballhill.com                    30
kindsofcats.com                    30
kinglender.com                     30
kingsdom.com                       30
kirchman.com                       30
kircsh.com                         30
kirkfrankin.com                    30
kirksoap.com                       30
kiteboards.net                     30
kkvv.net                           30
kleenfree.com                      30
klmairway.com                      30
kmelink.net                        30
knifeshow.net                      30
knobsdepot.com                     30
kobosafaris.com                    30
kombat40.com                       30
konahawai.com                      30
konahomes.org                      30
konway.com                         30
koolstores.com                     30
kornye.com                         30
kraedl.com                         30
krakoa.com                         30
krapkowice.net                     30
kriptopolis.com                    30
kswonews.com                       30
ktxz.org                           30
kumalahotel.com                    30
la-lan.net                         30
laantigua.com                      30
lablaughs.com                      30
laceteddies.com                    30
laceylinens.com                    30
ladyrewards.com                    30
ladysboots.com                     30
lagunafilm.com                     30
lakeplacide.com                    30



                              EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 41 of 75


laluce.net                           30
lamanet.org                          30
lamansion.org                        30
lamplovers.net                       30
lamuh.com                            30
langerie.org                         30
langtusitinh9x.net                   30
lanscapers.com                       30
laobao24h.com                        30
laotracasa.com                       30
lapaws.com                           30
lapetop.com                          30
larsentubro.com                      30
larsenturbo.com                      30
lasalleuniversity.org                30
lasvaritas.com                       30
latasong.com                         30
latinarampage.net                    30
latinopoa.org                        30
laungerie.com                        30
layla69.com                          30
lbcradio.com                         30
lbihotels.com                        30
lcilasers.com                        30
leadpen.com                          30
leadprofs.com                        30
leadsprof.com                        30
leanup.com                           30
leather-men.net                      30
lederkerle.com                       30
leroys.com                           30
lesbiandatingservices.net            30
lesswabtire.com                      30
letsgetrich.com                      30
lewdpics.com                         30
lhop.net                             30
libertinages.net                     30
libertyfire.com                      30
libertyresource.org                  30
libreville.net                       30
lifefitter.com                       30
lifeinsco.com                        30
lifewraps.com                        30



                                EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 42 of 75


lightedu.com                       30
lightlaser.com                     30
liketodate.com                     30
limediease.com                     30
limoss.com                         30
lindahotel.net                     30
linkster.net                       30
lithiam.com                        30
litpress.com                       30
live18cam.com                      30
livejasmin.org                     30
livescams.com                      30
livethisway.net                    30
llei.net                           30
lngerie.com                        30
lobsterpool.com                    30
localrodeo.com                     30
lockmaker.com                      30
longestdick.com                    30
longhung.com                       30
lont.info                          30
looker.us                          30
lookmedical.com                    30
loony.biz                          30
lordhelpme.com                     30
lorns.com                          30
lotus-tour.com                     30
louisehyers.com                    30
louisisana.com                     30
lovetest.org                       30
lowairfar.com                      30
lowdown.biz                        30
loyata.com                         30
lsacc.org                          30
ltcworkers.com                     30
ltelearning.org                    30
lttires.com                        30
luanxian.com                       30
lubnancr.com                       30
lucasmetal.com                     30
lucasracing.com                    30
lucasrvpark.com                    30
lucastire.com                      30



                              EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 43 of 75


luciahotels.com                     30
lumbersaw.com                       30
lumicalight.com                     30
luna-media.com                      30
lunacaster.com                      30
lundchut.com                        30
lymann.com                          30
lyndenair.com                       30
lyriics.com                         30
lytle-isd.net                       30
m3a.biz                             30
maaxaker.com                        30
macri.org                           30
madgear.com                         30
magnatoy.com                        30
magz.org                            30
mai-mai.com                         30
mailnation.net                      30
mainehistory.info                   30
majalahbobo.com                     30
majalahswa.com                      30
majormaker.com                      30
makefriends.co                      30
makeovertv.com                      30
maledicta.org                       30
mammography.net                     30
manatee-hfh.org                     30
manchupichu.com                     30
mancoparts.com                      30
map-cyprus.com                      30
marhost.com                         30
marimes.com                         30
marinha.com                         30
maritimehistory.info                30
mark-atas.com                       30
markdcash.com                       30
marketwant.com                      30
marklnd.com                         30
marktwains.com                      30
marlosports.com                     30
marsday.com                         30
martinmotor.com                     30
martinsfurniture.net                30



                               EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 44 of 75


marylandged.com                      30
masa-inn.com                         30
masagechair.com                      30
masolar.com                          30
massager.biz                         30
massagers.biz                        30
masseyfence.com                      30
masterfm.com                         30
mathman.org                          30
matrimoniel.com                      30
matriplex.net                        30
matrix3d.tv                          30
maturetales.com                      30
mauia.com                            30
maxecpm.com                          30
maxhealthproducts.net                30
maxicocity.com                       30
maxwheel.com                         30
mayatheatre.com                      30
maybangkok.com                       30
mbcchannel.com                       30
mbcring.com                          30
mbnglobal.com                        30
mbor.org                             30
mbtitest.com                         30
mcallidaho.com                       30
mcmrealty.com                        30
meadowgolf.com                       30
mec-net.com                          30
medicalbillingcoding.net             30
meditimes.com                        30
medivision-ois.com                   30
medmag.org                           30
medpub.org                           30
meete.com                            30
mega-mass.com                        30
megabus.net                          30
megachurches.net                     30
megayougrow.com                      30
melabs.org                           30
melonsdiary.com                      30
memekmerah.com                       30
menclinic.com                        30



                                EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 45 of 75


merchstores.com                    30
meritiline.com                     30
mesages.com                        30
mesolithic.org                     30
messageing.com                     30
metalglass.com                     30
metrochurch.net                    30
metroexec.com                      30
metrohunks.com                     30
metroli.com                        30
metropos.com                       30
mexclusive.com                     30
mexicanblankets.net                30
mfandt.com                         30
miama.com                          30
michpos.com                        30
microboss.com                      30
microscent.com                     30
midiscovery.com                    30
mikeshomes.net                     30
millinare.com                      30
millwalkee.com                     30
milwaukeecity.org                  30
minehane.net                       30
miniam.com                         30
minibiks.com                       30
minifolding.com                    30
miniolip.com                       30
minipris.com                       30
minnesotacare.net                  30
mintbabes.com                      30
minutemart.com                     30
mirtz.com                          30
misscheeky.com                     30
missouridui.org                    30
misspanic.com                      30
misswired.com                      30
misunderstandings.net              30
mitforum-cambridge.org             30
mlm101.com                         30
mm3s.com                           30
mobbscrubs.com                     30
mobilemasti.net                    30



                              EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 46 of 75


mobilethems.com                     30
mobilmurah.com                      30
mod-hub.com                         30
modelkit.org                        30
modelkrissy.com                     30
modernport.com                      30
modeware.com                        30
moduilawyer.com                     30
moldex.net                          30
molluscum.net                       30
molokia.com                         30
moneyowe.com                        30
monkeydluffy-vnw.co                 30
monsterslot.com                     30
monteraybay.com                     30
montesanolearning.org               30
moodometer.com                      30
moodyblues.org                      30
mopal.com                           30
moranhotel.com                      30
morcco.com                          30
morefriends.net                     30
morningdress.net                    30
mortgageusa.org                     30
moslersafes.com                     30
motaido.org                         30
moterbick.com                       30
motherhoods.com                     30
mothersea.com                       30
motivateut.com                      30
motivegames.com                     30
motoecycle.com                      30
motorsycle.com                      30
movesexy.com                        30
movetexas.com                       30
moviesgold.com                      30
moviesite.info                      30
moyels.com                          30
mp3dumper.com                       30
mp3freesong.com                     30
mpgs.biz                            30
mrsleepy.com                        30
mspanniers.com                      30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 47 of 75


mtctrucking.com                     30
mtlkcoll.org                        30
mtxvideo.com                        30
mu-sanhdieu.net                     30
muaban-az.com                       30
mudial.com                          30
mudpie.org                          30
mundorap.com                        30
murphy4x4.com                       30
musclebuild.net                     30
museumvip.com                       30
museumx.com                         30
mushbox.biz                         30
mushbox.tv                          30
mushfarms.com                       30
musicff.com                         30
mvdcsmile.org                       30
mvjobs.com                          30
mwaly.com                           30
mwccoupons.com                      30
mxcracing.com                       30
mybusinesshelp.org                  30
mycheapapts.com                     30
mycodome.com                        30
mydailylog.com                      30
mydetails.net                       30
myfunzone.com                       30
mylovedate.com                      30
mymicrobank.com                     30
mymilion.com                        30
mynovascotia.net                    30
mypopsurvey.com                     30
myrtlewave.com                      30
mysmartlog.com                      30
mywebvault.com                      30
n2deepdive.com                      30
n2heels.com                         30
namiohio.com                        30
namse.com                           30
nanafashion.com                     30
nanoguides.com                      30
narrow.biz                          30
nationa.com                         30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 48 of 75


nativemall.com                      30
nauta.net                           30
navosh.net                          30
nbgames.com                         30
ndejobs.com                         30
ndne.net                            30
nealarms.com                        30
neebon.com                          30
neighborhoodinformation.net         30
neogaia.com                         30
neogym.net                          30
neolithic.org                       30
neongallery.com                     30
nerazzurri.com                      30
nerdtrader.com                      30
net-dat.com                         30
netdeview.com                       30
netpluscom.net                      30
newbusiness.net                     30
newenglandhistory.info              30
newer.biz                           30
newgraffiti.com                     30
newhavenky.com                      30
newjersy.org                        30
neworleansdrugrehab.org             30
newpurpose.com                      30
newsbotics.com                      30
newsoloblog.com                     30
newspapar.com                       30
newstronix.com                      30
newyorklaws.org                     30
newzealamd.com                      30
newzealnad.com                      30
ngen.net                            30
ngocenter.org                       30
nguyenhoan.net                      30
niceladies.com                      30
nicer.biz                           30
nicetitties.com                     30
nigeriacustoms.org                  30
nigeriafa.com                       30
night-invasion.info                 30
nightly.tv                          30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 49 of 75


nigrafall.com                       30
nirhu.com                           30
nisher.net                          30
nittrichy.com                       30
njdoi.org                           30
njheart.com                         30
njkm.org                            30
njwaterpark.com                     30
nmsstaffing.com                     30
nnewyork.com                        30
noisegroove.com                     30
nolasoccer.com                      30
nopdonline.com                      30
nordosteam.com                      30
norshopper.com                      30
notarynj.com                        30
novawalker.com                      30
nrginternet.com                     30
nrlladder.com                       30
nsestock.com                        30
nsexy.com                           30
nsfcheque.com                       30
nudeography.com                     30
nudestores.com                      30
nuestraedad.com                     30
nukephoto.com                       30
nuserikurd.com                      30
nutorrent.com                       30
nutrituion.com                      30
nvph.biz                            30
nycbustours.com                     30
nycellphone.com                     30
nyctraining.com                     30
nytri.com                           30
nzaid.com                           30
nzvacation.com                      30
oad-reit.com                        30
oakfurnture.com                     30
oberoigrand.com                     30
obitruaries.com                     30
oc-antibes.com                      30
oceanfrontiers.org                  30
oclay.com                           30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 50 of 75


ocsindia.com                        30
oddcircuits.com                     30
officespy.com                       30
offpriceclothing.net                30
offuhuge.com                        30
ogeokoye.com                        30
ogre.biz                            30
ohiobirths.com                      30
ohiopets.com                        30
ohjuicy.com                         30
ohtechnews.com                      30
oilheaters.net                      30
okcjobs.net                         30
oldbanknote.com                     30
oldmarcoinn.com                     30
oldsynth.com                        30
oletrucks.com                       30
olive-trees.net                     30
omahozoo.com                        30
onairweb.net                        30
onceawave.org                       30
ondajaenrtv.com                     30
onebidaway.com                      30
onebowlbook.com                     30
onemobile.net                       30
oneorigin.com                       30
oneshopstop.com                     30
oneslip.com                         30
onetwocar.com                       30
onevoip.net                         30
onlayn.net                          30
onlineeducationdegree.ws            30
onlonegames.com                     30
onmidway.com                        30
onsaleshoes.com                     30
onsitegrid.com                      30
onthepool.com                       30
ontic.org                           30
open-mls.com                        30
openeeg.org                         30
openlady.com                        30
opentextile.com                     30
oposiciones.org                     30



                               EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 51 of 75


orangebeech.com                    30
orangecouty.com                    30
orbclothing.com                    30
orcurt.com                         30
ordainment.net                     30
orecle.com                         30
oregonhelps.com                    30
oregonitjobs.org                   30
oriagami.com                       30
orietal.com                        30
origarmi.com                       30
originals.biz                      30
orlandp.com                        30
orthodox-icons.org                 30
orthoshops.com                     30
ossim.com                          30
ote.info                           30
ouln.net                           30
ourgrid.org                        30
outlawinn.com                      30
outofdebt.org                      30
owcl.net                           30
ownerinsurance.net                 30
owossoargus.com                    30
oysters.biz                        30
ozdere.com                         30
p-rservices.com                    30
packetmeals.com                    30
paddisease.com                     30
padmabali.com                      30
padmahotel.com                     30
pagefriend.com                     30
paidshoots.com                     30
paleolithic.org                    30
palermoapts.com                    30
palmefonden.org                    30
panamcanal.com                     30
panchosbackyard.net                30
panduitcorp.com                    30
pannelli.com                       30
pano-boston.org                    30
pantybasket.com                    30
paqe.com                           30



                              EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 52 of 75


paramedicduquebec.org              30
parcelinfo.us                      30
parentalienation.com               30
parktools.net                      30
parots.com                         30
parperfecto.com                    30
parsonschairs.net                  30
patioumbrellas.net                 30
paycard2000.com                    30
pbckid.com                         30
pdshowcase.org                     30
pecahdara.com                      30
peja.biz                           30
peliculaxxx.com                    30
pengtravel.com                     30
pennylvania.com                    30
pentil.com                         30
people123.com                      30
percianas.com                      30
perfume1.net                       30
persiantools.eu                    30
pesker.com                         30
petalplaza.com                     30
petardass.com                      30
petium.com                         30
petpics.net                        30
petpm.com                          30
petshopgame.com                    30
petsmovies.com                     30
petstone.com                       30
pghjobs.com                        30
phieubat.biz                       30
philippineagle.org                 30
phionx.com                         30
phobic.us                          30
phonenunber.com                    30
photostock.biz                     30
phpi.net                           30
phproxy.net                        30
phucat-sport.com                   30
pick34club.com                     30
pictureof.net                      30
picyourself.com                    30



                              EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 53 of 75


piepics.net                         30
pierresd.org                        30
piktor.com                          30
pilings.net                         30
pillmedics.com                      30
pillowshams.net                     30
pillvault.com                       30
pimpels.com                         30
pimpintoons.com                     30
pineantique.com                     30
pinkgloves.com                      30
pinkpajamas.com                     30
pinkterror.com                      30
piratage.net                        30
piratetv.org                        30
pirtes.com                          30
pissocean.com                       30
pitching101.com                     30
pitman2000.com                      30
pixfreak.com                        30
pixiefruits.com                     30
pixile.com                          30
planetikets.com                     30
planetpatchwork.biz                 30
planetwire.com                      30
planttek.com                        30
play4good.org                       30
playcoin.org                        30
playmyflash.com                     30
plissegardiner.org                  30
pmforkids.com                       30
poery.com                           30
points2porn.com                     30
polais.com                          30
polarise.net                        30
polarstream.com                     30
poledancefitness.org                30
policyholder.info                   30
pondsuplies.com                     30
ponograhy.com                       30
ponziwine.com                       30
pool-equip.com                      30
poolspatest.com                     30



                               EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 54 of 75


pooppoop.com                       30
poplesearch.com                    30
pornoindo.com                      30
porrpost.com                       30
portablebuildingmovers.net         30
portacan.com                       30
portatub.com                       30
portgual.com                       30
portillas.com                      30
portray.biz                        30
porugal.com                        30
poscheck.com                       30
posinivy.com                       30
postaljob.net                      30
postaljob.org                      30
postna.com                         30
postrn.com                         30
powerofraw.com                     30
powerstates.com                    30
ppftz.org                          30
ppontario.com                      30
ppy.us                             30
prattnet.com                       30
prayertour.com                     30
prayshop.com                       30
preemieyums.com                    30
prekschool.com                     30
premiercanada.net                  30
prepguide.org                      30
prepmypc.com                       30
priary.com                         30
prinsesa.com                       30
printfinity.com                    30
prirates.com                       30
privategirl.com                    30
prodowheel.com                     30
proidiom.com                       30
prolenses.com                      30
promiser.com                       30
promotionalmerchandise.org         30
promotionalwear.net                30
prontv.com                         30
propercare.net                     30



                              EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 55 of 75


proppics.com                         30
propsnyc.com                         30
protecting.co                        30
protrust.org                         30
prowebstores.com                     30
psyhics.com                          30
ptmdusa.com                          30
pubglass.com                         30
pubtronics.com                       30
pubtronix.com                        30
puffout.com                          30
purevidz.com                         30
puuu.org                             30
puzzes.com                           30
pvbikes.com                          30
pxre.net                             30
pyropals.com                         30
qparking.com                         30
qsbbs.com                            30
qstraining.com                       30
quadriceps.org                       30
qualityvids.com                      30
qudsnews.net                         30
queencity.info                       30
queencityrealestate.info             30
quehuong.tv                          30
quickacts.com                        30
quickfucks.com                       30
quiltnook.com                        30
rabaini.com                          30
raccooncam.com                       30
racingpigeon.net                     30
radardector.net                      30
radianttube.com                      30
radio1.net                           30
radio710.com                         30
radiostatio.com                      30
railamerica.net                      30
rainclub.com                         30
rajincajuns.com                      30
rangarangtv.com                      30
raovat30s.net                        30
raovathanam.net                      30



                                EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 56 of 75


rathbondage.com                      30
ratterrior.com                       30
rawcraft.com                         30
rawfoodnews.com                      30
rdjunction.com                       30
rdloans.com                          30
rdstv.com                            30
re-church.org                        30
re-colorado.com                      30
realeator.com                        30
realestase.com                       30
realestatechicago.net                30
reallator.com                        30
reallyrussian.org                    30
realnudeart.com                      30
realsexshop.com                      30
realtarot.com                        30
realyty.com                          30
reators.com                          30
recipces.com                         30
recipte.com                          30
recorta.com                          30
recyclying.com                       30
reddimail.com                        30
redfuel.com                          30
redhelmets.com                       30
reedtools.com                        30
refanance.com                        30
refi.tv                              30
regentlight.com                      30
regreen.org                          30
rehabdallas.net                      30
reinstate.us                         30
releter.com                          30
reletor.com                          30
reliplay.com                         30
remaq.com                            30
rentalca.com                         30
rentswank.com                        30
rescueshots.com                      30
resortnh.com                         30
retinas.net                          30
retrojen.com                         30



                                EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 57 of 75


retromovies.com                     30
rewarding.biz                       30
reza.info                           30
rggc.net                            30
rheemhpwh.com                       30
rhpbearings.com                     30
richme.com                          30
ricing.com                          30
ricksusedautoparts.net              30
ridenoho.com                        30
ringerz.com                         30
ritzbags.com                        30
riveroaks.net                       30
riyadh-chamber.org                  30
rnia.net                            30
rnpost.com                          30
rnrpinball.com                      30
roadtrekrv.com                      30
roadwise.biz                        30
roanokerealty.net                   30
rochahats.com                       30
rockerrx.com                        30
rocketrobot.com                     30
roef.biz                            30
rogues.us                           30
rohntower.net                       30
rolfwallets.com                     30
romace.com                          30
romagnoli.net                       30
romeitlay.com                       30
ronna.org                           30
roofing-materials.net               30
rootcanaltreatment.biz              30
rottwilers.com                      30
roxboronc.org                       30
royalbrunai.com                     30
rpgsprites.com                      30
rrtrains.com                        30
rsnfclinic.org                      30
rubyn.com                           30
rugby-na.com                        30
rumour.biz                          30
runwatch.com                        30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 58 of 75


russelfood.com                      30
rusult.com                          30
rvfest.com                          30
rvrenovators.net                    30
rx-save.com                         30
rxc.us                              30
rxd.us                              30
s4e.com                             30
sacfederal.com                      30
sachintendulkar.net                 30
sacnas.com                          30
sacredheartschoolnewburgh.org       30
sadealers.com                       30
saeweb.com                          30
safarilodges.net                    30
safeplaces.net                      30
sailbc.com                          30
saletrailer.com                     30
salinafoodbank.org                  30
samoarealty.com                     30
samswholesale.net                   30
sanatermal.com                      30
sandanchor.com                      30
sandyballs.com                      30
sanjuantour.com                     30
sanreno.com                         30
sap.tv                              30
sarahyoung.com                      30
sarapova.com                        30
sarasotaproperties.net              30
sardenga.com                        30
sarkisla.com                        30
sasairways.com                      30
saskatchwan.com                     30
sat4you.com                         30
satupload.org                       30
savemytail.com                      30
savoini.com                         30
saxmoves.com                        30
sband.com                           30
scandicci.tv                        30
scarabs.info                        30
schhool.com                         30



                                EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 59 of 75


schoolviet.net                      30
sciencebugz.com                     30
scolina.com                         30
scoot.biz                           30
scoritall.com                       30
scotiabank.net                      30
scotlandjobs.net                    30
scrappyhug.com                      30
scrpbooking.com                     30
scuppernong.org                     30
scyllatours.com                     30
seagrip.com                         30
searchengineplacementtool.net       30
searsrealty.com                     30
seashores.us                        30
secondspins.com                     30
secretphoto.com                     30
sedayedalat.com                     30
seedee.com                          30
seekamerica.com                     30
segwayofportland.com                30
seksxxx.com                         30
selltilldie.com                     30
selui.com                           30
semcor.com                          30
senaeduco.com                       30
senbai.com                          30
senggama.com                        30
seniornews.org                      30
seniorpixs.com                      30
sentience.tv                        30
seoquak.com                         30
seoroutine.com                      30
seps.cn                             30
servedoc.com                        30
servidorx.com                       30
sesamevault.com                     30
sevenline.com                       30
sewingstars.com                     30
sex-eden.com                        30
sexbb.com                           30
sexorchard.com                      30
sexporne.com                        30



                                EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 60 of 75


sexreporter.com                     30
sextutor.com                        30
sexxxyhost.com                      30
sexyboa.com                         30
sexypeeps.com                       30
sexyseeker.com                      30
sgmhf.org                           30
shadestick.com                      30
shamusic.com                        30
shareandcarefoundation.org          30
shareget.com                        30
sharesongs.com                      30
sharing4vn.net                      30
sharmreef.com                       30
sheeetmusic.com                     30
shemaletv.com                       30
sherpacms.com                       30
shhetmusic.com                      30
shimaimport.com                     30
shingel.com                         30
shoery.com                          30
shoescat.com                        30
shoesdesire.com                     30
shoeswanted.com                     30
shoet.com                           30
shortmen.net                        30
shout-outs.net                      30
shoutcasttv.com                     30
showface.com                        30
showusa.com                         30
shride.com                          30
shulter.com                         30
sibits.com                          30
siemprescout.org                    30
signhelpers.com                     30
signlangage.com                     30
simmerpump.com                      30
sindicatodeestudiantes.org          30
singlegirl.net                      30
singlesdate.org                     30
sinhnhatvuive.org                   30
sinusxrays.com                      30
sisim.com                           30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 61 of 75


sisimumbai.com                      30
sizzles.us                          30
skatecam.com                        30
skatetips.com                       30
skdtactical.com                     30
skibag.us                           30
skincaner.com                       30
skinnykebab.com                     30
skinnymen.com                       30
skipack.com                         30
skygods.com                         30
skyturk360.com                      30
slapgear.net                        30
slefstorage.com                     30
slicedpears.com                     30
slingtrack.com                      30
smallrv.com                         30
smartslips.com                      30
smilesshop.com                      30
smittyspub.com                      30
smkn2.com                           30
sms-vip.org                         30
smsmovies.org                       30
smssidene.com                       30
snagaguy.com                        30
snagajo.com                         30
sniff-em.com                        30
snowplowsales.net                   30
socalfab.com                        30
socalgarden.com                     30
socalmovies.com                     30
soccer-gallery.net                  30
soccerall.com                       30
soccerteams.org                     30
soccorgames.com                     30
sodoku.com                          30
sofarms.com                         30
soft-model.com                      30
softmining.com                      30
softwarecenter.info                 30
solarair.net                        30
soldot.com                          30
solonenas.com                       30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 62 of 75


sondra.us                           30
sonexdental.com                     30
songcorp.com                        30
songdepvn.com                       30
songlyircs.com                      30
sonik.net                           30
soonhome.com                        30
sorbetto.org                        30
sosdebt.com                         30
sosforhelp.com                      30
southyorkshirejobs.net              30
sovinje.com                         30
spaceinvest.org                     30
spanawayspeedway.net                30
spanin.com                          30
speakersbureaus.org                 30
specialties.co                      30
specops.org                         30
speedstest.com                      30
speleologist.net                    30
spencerhouse.net                    30
spermidin.org                       30
spicedpears.com                     30
spicejars.net                       30
spiceright.com                      30
spicesjet.com                       30
spicypages.net                      30
spides.com                          30
sportshistory.info                  30
springcam.com                       30
sputniksa.com                       30
sqlbased.com                        30
sqlf.com                            30
squeezo.com                         30
srfpc.com                           30
sschools.com                        30
st-venant.com                       30
stabilla.com                        30
stackmarket.com                     30
stackonsafe.com                     30
staindglass.com                     30
stalag.net                          30
stapele.com                         30



                               EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 63 of 75


starkeylab.com                     30
starread.com                       30
starstudent.com                    30
startickets.net                    30
statusrims.com                     30
staugestine.com                    30
stayaweek.com                      30
steeltruss.org                     30
stickstuff.com                     30
stmarycolumbusohio.org             30
stone-slate.com                    30
stonemixers.com                    30
stopthewall.net                    30
stra.biz                           30
stra.info                          30
strangepics.com                    30
strawpole.com                      30
strippokerlive.com                 30
strome.net                         30
structuredannuity.com              30
stsjewels.net                      30
studentlone.com                    30
studfiles.com                      30
studorama.com                      30
studypublicart.org                 30
stumpworks.net                     30
subscribeforfree.net               30
sucba.com                          30
succinct.us                        30
sucic.com                          30
suevancats.com                     30
sugarbet.com                       30
sugarblade.com                     30
sugurdaddy.com                     30
suitors.org                        30
summermaker.com                    30
summerslab.com                     30
sunfishsail.com                    30
sunyub.com                         30
superhentai.net                    30
superheroes.biz                    30
superheroinas.biz                  30
superiorsem.com                    30



                              EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 64 of 75


supertoons.net                       30
supplysalon.com                      30
surefitslipcovers.net                30
surfteach.com                        30
surviors.com                         30
sutoparts.com                        30
suuntu.com                           30
swannhotel.com                       30
sweetbud.com                         30
swffix.org                           30
swimmig.com                          30
swingnatura.com                      30
sybexgames.com                       30
synchronization.biz                  30
syncscreen.com                       30
szczodre.net                         30
t-partybostonterriers.org            30
tagcenter.com                        30
takassushi.com                       30
talkraido.com                        30
tamilmovice.com                      30
tamilvani.com                        30
tandyvillage.net                     30
tangomaine.com                       30
tanjo.com                            30
tanroads.org                         30
taoh.com                             30
tapsystem.net                        30
tarset.com                           30
tatoonames.com                       30
tattospics.com                       30
tattou.com                           30
tauckworld.com                       30
tayanch.com                          30
taylorpools.com                      30
tbwsdaily.com                        30
teadoro.com                          30
teaforme.com                         30
tebessum.com                         30
techknock.net                        30
techmiso.com                         30
teeitupgolf.net                      30
teen-images.com                      30



                                EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 65 of 75


teenbedroom.net                     30
teenbeds.net                        30
teengifts.net                       30
teennet.com                         30
telecomcareer.net                   30
telenorpk.com                       30
televisionnetwork.net               30
telllisten.com                      30
temparature.com                     30
tempstoday.com                      30
tenacities.com                      30
tenderspa.com                       30
tendertub.com                       30
tennisee.com                        30
tennnessee.com                      30
terrior.com                         30
terriors.com                        30
testy.us                            30
tethy.com                           30
texasag.org                         30
texascentralrr.org                  30
texascolleges.org                   30
texasdrugrehab.org                  30
texaseducationagency.net            30
texashistory.info                   30
texasteacher.net                    30
texastoybox.com                     30
textone.com                         30
tfci.biz                            30
thaifast.com                        30
thaiguides.com                      30
thanbi.net                          30
thatyoga.com                        30
theadoptedlife.org                  30
theartlovers.org                    30
theatertix.com                      30
thebettles.com                      30
thebikeco.com                       30
theboston.com                       30
thebyteshow.com                     30
thechristmasstore.net               30
thecleanpro.com                     30
theepaper.com                       30



                               EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 66 of 75


theiland.com                       30
thematures.com                     30
thenewcollege.org                  30
theother.net                       30
theplumbery.com                    30
thermix.com                        30
theukshoppe.com                    30
thevideoguy.com                    30
thienlonganhhung.com               30
thietkeweb88.com                   30
thinkwho.com                       30
thriftysms.com                     30
throgs.com                         30
thub.org                           30
thuytn.com                         30
thymovies.com                      30
ticali.com                         30
tickettop.com                      30
tideshows.com                      30
tieuhoclangau.net                  30
tiggie.com                         30
tigher.com                         30
tikiliki.com                       30
tikivalley.com                     30
timorsol.com                       30
timvision.com                      30
tinhochungyen.com                  30
tinypoker.com                      30
tirecast.com                       30
tjfurniture.com                    30
tjmenpics.com                      30
tkhw.org                           30
tlbb.org                           30
tlssteel.com                       30
tmns.net                           30
tndb.org                           30
todaytraveltours.com               30
toddmarcus.com                     30
tododurango.com                    30
tofelexam.com                      30
toger.com                          30
tombeanisd.com                     30
toneswap.com                       30



                              EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 67 of 75


tonycart.com                         30
tonyshark.com                        30
toolls.com                           30
toolnet.org                          30
toonplaza.com                        30
torrentlive.com                      30
toughteen.com                        30
tourhassan.com                       30
tourlayer.com                        30
tourneau.info                        30
tournz.com                           30
towboarders.com                      30
towncable.com                        30
tracklight.biz                       30
tradersplay.com                      30
traedme.com                          30
trafficanalyzer.net                  30
traivanclub.com                      30
transilator.com                      30
transpetair.com                      30
traved.com                           30
travelsinn.com                       30
trebinje.com                         30
trempa.com                           30
trevihotel.com                       30
triadmsi.com                         30
tribalwares.com                      30
trick.info                           30
trihomes.com                         30
trimwraps.com                        30
tritour.com                          30
trnslate.com                         30
tru-mension.com                      30
truckstires.com                      30
truevista.com                        30
trungnt.com                          30
truthtag.com                         30
tsinews.com                          30
tspree.com                           30
tugfest.net                          30
tuhaf.com                            30
tulsaretro.com                       30
tulsashirt.com                       30



                                EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 68 of 75


tummytack.com                      30
tuoitrehamthuanbac.com             30
turboliker.com                     30
turgi-reisid.net                   30
turista.net                        30
tuscant.com                        30
tuthuan.com                        30
tvlnd.com                          30
tvsharp.com                        30
tvsport.net                        30
twoffice.com                       30
twx.us                             30
txal.net                           30
txe.us                             30
tykestoys.com                      30
typingabc.com                      30
ubaero.org                         30
ubate.com                          30
ubidbid.com                        30
uclv-net.com                       30
uedcar.com                         30
uhwebmail.com                      30
ukashout.com                       30
ukbands.net                        30
ukraineinfo.org                    30
uliboard.com                       30
uliboards.com                      30
ulsolar.com                        30
ultimatefitness.us                 30
umde.com                           30
unal.biz                           30
undulate.org                       30
unfaithfuls.com                    30
unichema.com                       30
uniconat.com                       30
unidentity.com                     30
uniquestar.com                     30
unlay.com                          30
unmired.com                        30
unrealvids.com                     30
unsheathes.com                     30
uobrewards.com                     30
upcredits.com                      30



                              EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 69 of 75


upgraded.info                       30
upnsmokebbq.com                     30
upviz.com                           30
upzmountain.com                     30
urbanground.com                     30
urentaplant.com                     30
urockradio.com                      30
urologicals.com                     30
usacaraudio.com                     30
usafocs1963.org                     30
usaforklift.com                     30
uschinalawsociety.org               30
uscvip.com                          30
useboat.com                         30
useboats.com                        30
usecarprice.com                     30
usedar.com                          30
useled.org                          30
usfl.net                            30
usfutures.com                       30
usodi.com                           30
utahskiresort.biz                   30
utc.tv                              30
uthcoa.org                          30
utilichange.com                     30
utilitysoft.com                     30
utu.us                              30
v24h.net                            30
v6lancer.com                        30
vacasino.com                        30
vacationparadise.us                 30
vacitions.com                       30
vactation.com                       30
vaforeclosures.org                  30
vajen.com                           30
valintines.com                      30
valk.biz                            30
valleyexpo.com                      30
vallondore.com                      30
vanbuu191.com                       30
vanrv.com                           30
vareal.com                          30
vareps.com                          30



                               EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 70 of 75


variers.com                         30
vawu.net                            30
vbcboston.org                       30
vbcgold.com                         30
vclub.org                           30
vcsystem.com                        30
vcuhospital.com                     30
vedeoclip.com                       30
velocity1.com                       30
velocityns.com                      30
velourbooks.com                     30
verdades.net                        30
verifiable.us                       30
verifyids.com                       30
vermonthistory.info                 30
versicherungskaufhaus.org           30
vertor.eu                           30
vertor.org                          30
vertualpet.com                      30
vertualpets.com                     30
verysex.com                         30
vetenarian.com                      30
veterinaryequipment.com             30
vfwpost2819.org                     30
vgt2004.org                         30
vibewith.com                        30
videogenius.net                     30
videos-cochonnes.net                30
videosax.com                        30
vidies.com                          30
vidporno.com                        30
vidshine.com                        30
vidsonline.com                      30
vietnamtrusted.com                  30
vietnanwar.com                      30
villagekids.org                     30
villageroad.net                     30
vinamobile.org                      30
vinashop.tv                         30
vintonva.com                        30
violetedge.com                      30
vipchalets.com                      30
viplaobao.net                       30



                               EXHIBIT B
            Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 71 of 75


virginlife.com                       30
virodene.com                         30
virtualclassrooms.org                30
viruis.com                           30
vivalaciudadania.org                 30
vivatoscana.com                      30
vivedvideo.com                       30
vkrp.org                             30
vn-music.com                         30
vncshoes.com                         30
vnsec.org                            30
vntag.net                            30
vnworker.com                         30
vocri.org                            30
voilatoys.com                        30
volamphai.net                        30
volyball.com                         30
voyeur-pics.org                      30
vuho.net                             30
vvcr.com                             30
vveb.net                             30
vvl.biz                              30
vyzn.net                             30
vyzn.org                             30
wagercard.com                        30
wagggsworld.com                      30
wagnerpost.com                       30
waitres.com                          30
waldis.net                           30
wallpper.com                         30
wallyworld.net                       30
wames.com                            30
wandering.info                       30
washingtion.com                      30
watchitlive.com                      30
waylonad.com                         30
wazzick.com                          30
wbtk.net                             30
wbtk.org                             30
wbufradio.com                        30
wcahospital.com                      30
wcpb.org                             30
wcto.net                             30



                                EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 72 of 75


web-rider.net                       30
webempleo.com                       30
weblucros.com                       30
webmail9.com                        30
webmend.com                         30
webmokey.com                        30
webxotic.com                        30
weeforest.com                       30
weightlossbible.org                 30
wellplaces.com                      30
wendymiller.net                     30
wepnet.com                          30
wesellcars.net                      30
westbangal.com                      30
westbradentonbaptist.org            30
wheatable.com                       30
wheelroad.com                       30
wheelsguyz.com                      30
whilesale.com                       30
wholesalerc.com                     30
whosdating.com                      30
whub.net                            30
whytryinc.com                       30
wiccastores.com                     30
wicestudio.com                      30
widesigns.com                       30
wigwiz.com                          30
wijobcenter.net                     30
wikiruta.com                        30
wildernesstraining.net              30
wildteam.net                        30
willimsburg.com                     30
wiloe.com                           30
wind-maker.com                      30
windvane.com                        30
wineseller.com                      30
wingladders.com                     30
wingotravel.com                     30
winstreams.net                      30
winterrider.com                     30
wiretesters.com                     30
wisconsi.com                        30
wiseeconomicguru.net                30



                               EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 73 of 75


wishbliss.com                      30
wistax.com                         30
wizirds.com                        30
wizzardair.com                     30
wlfp.org                           30
wolfpack.co                        30
wonderwagon.com                    30
woofster.com                       30
wordsaerch.com                     30
wordwar1.com                       30
workathomw.com                     30
worksadded.net                     30
worksmini.com                      30
worldmuaythai.org                  30
worldsprite.com                    30
worldwild.com                      30
writematic.com                     30
wrno.net                           30
wro.info                           30
wsbg.org                           30
wton.org                           30
wuppy.com                          30
wurfertopia.com                    30
wurfertopia.org                    30
wvhud.com                          30
wwiw.org                           30
wwseniors.com                      30
www7cow.com                        30
wwwauto.net                        30
wwwempi.com                        30
wwwepilepsy.com                    30
wwwgameshop.com                    30
wwwpulaski.com                     30
wwwrosacea.com                     30
wwwtenis.com                       30
wwwwebshot.com                     30
wwwwerner.com                      30
wxen.com                           30
x-gay.com                          30
x2z.com                            30
x69.info                           30
xadult.com                         30
xas.us                             30



                              EXHIBIT B
           Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 74 of 75


xeconvertor.com                     30
xfreeware.com                       30
xic.us                              30
xm3.biz                             30
xnxxxxx.com                         30
xoopsgallery.org                    30
xords.com                           30
xstrap.com                          30
xxldick.com                         30
xxmom.com                           30
xxxarea.com                         30
xxxcams.org                         30
xxxsupport.com                      30
xyi.us                              30
yachtmama.com                       30
yaghy.com                           30
yahx.net                            30
yahx.org                            30
yard-art.net                        30
yaxte.org                           30
yazdtourism.com                     30
yeast-apoptosis.org                 30
yes-now.com                         30
yieldpower.com                      30
ylithread.com                       30
yogiscafe.com                       30
yonques.com                         30
young-porn.org                      30
yourcashcow.biz                     30
yourcup.com                         30
yoursleeves.com                     30
youthbeds.net                       30
youthpeer.net                       30
ypbr.com                            30
ysem.net                            30
ytvgame.com                         30
zapgrab.com                         30
zealand.info                        30
zeebasearch.com                     30
zerhs.com                           30
zewzealand.com                      30
ziphit.com                          30
zoomembers.com                      30



                               EXHIBIT B
          Case 8:19-bk-08638-CPM   Doc 430-2   Filed 09/03/20   Page 75 of 75


zoomgirls.com                      30
zoomovies.org                      30
zoopreview.com                     30
zooshoes.com                       30
zpes.net                           30
zukai-fx.net                       30
zulie.com                          30
zuper.net                          30
zxax.net                           30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30
                                   30




                              EXHIBIT B
